DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Previous Notice of Allowance
The previous Notice of Allowance contained a typographical error regarding the claims that were listed as allowed. This has been corrected below. Further, an additional Examiner’s Amendment has been added to apply the amendments filed 4/4/18 to correct the Cross Reference to Related Application to the substitute specification filed 1/29/20. 

EXAMINER’S AMENDMENT
	The Examiner’s Amendment in the Notice of Allowance mailed 12/9/20 has not been withdrawn, and the application is amended as previously described. 	
An additional examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Darren Kassab on 1/4/21.
The application is amended as follows: 
	In the specification:
	The specification amendment filed 4/4/18 to correct the Cross Reference to Related Application is applied to the substitute specification filed 1/29/20. 
	
Conclusion
Claims 42-51 and 53-60 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        1/2/20

/BRIAN GANGLE/Primary Examiner, Art Unit 1645